DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
Response to Amendment and Status of Claims
Applicant’s amendment filed 08/03/2021 has been entered. Claim 1 has been amended, and no claims have been added or cancelled. Claims 5-16 remain withdrawn. Accordingly, claims 1-16 are pending with 1-4 under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (WO 2010131303 A1; of record).
Regarding claims 1-2:
Atsushi discloses a hot rolled steel sheet with the following compositions that lie within, and overlap with, the claimed composition’s ranges (Table 1; Abstract) (bold font indicates that the element content is outside of the claimed range):
Element (wt %)
Instant claim 1
No. A
No. B
No. G
No. H
No. I
[Abstract]
C
0.05-0.25
0.04
0.09
0.04
0.08
0.05
0.025-0.15
Si
0.5-2.0
0.8
0.6
0.5
0.6
0.6
0.01-1.0
Mn
0.1-2.0
1.2
1.2
1.5
1.2
1.8
1.0-2.5
P
0-0.05
0.005
0.010
0.004
0.009
0.015
0-0.02
S
0-0.03
0.0020
0.0020
0.0015
0.0020
0.0018
0-0.005
Al
0-0.10
0.04
0.05
0.06
0.03
0.04
0-0.5
N
0-0.010
0.0025
0.0030
0.0020
0.0039
0.0030
0-0.007
Fe
Balance
Balance
Balance
Balance
Balance
Balance
Balance
Ti (claim 2)
0.01-1.0
0.07
0.04
0.07
0.07
0.05
0.04-0.10


prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the C contents in steels A and G of Atsushi, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Atsushi teaches that the thickness of the plate is preferably 5-10 mm [0046], [0061], which is close, but not overlapping with the claimed thickness of 2.0 mm or less. Atsushi additionally teaches a specific steel (steel G-2) which has a thickness of 2.5 mm (see Table 7 from original document below), which is also close, but not overlapping with the claimed range of 2.0 mm or less. Although Atsushi teaches that thickness of 5-10 mm is “preferable” [0046], this is due to crystal grains being slightly stretched and the brittle fracture surface ratio of the punched fracture surface increasing at thicknesses below 5 mm [0046]. This is further supported by the presence of comparative steel G-2, which has a thickness of 2.5 mm. Paragraph [0078] of Atsushi indicates that steel G-2’s generation of a brittle fracture surface was due to the annealing temperature being higher than the Ac3 temperature, rather than being due to the thickness being 2.5 mm (i.e. below 5 mm). This is supported by paragraphs [0014-0015], [0056], and [0058-0059], which all indicate that heating to above an Ac3 temperature results in TiC being deposited at grain boundaries, which reduces the tensile strength and fatigue strength [0056]. Thus, there is a reasonable presumption that a steel sheet having a thickness of 2.5 mm and being subjected to the appropriate heating conditions (such as annealing to the Ac3 temperature or lower, or preferably to a temperature of Ac3-30°C or lower [0058]) would not result in a brittle fracture prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 
    PNG
    media_image1.png
    509
    975
    media_image1.png
    Greyscale
F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).

Atsushi teaches that the ferrite volume percentage is 30% or greater, and that the balance can comprise bainite [Abstract], which meets the claimed 90% or more of ferrite and bainite, and further teaches that the average aspect ratio of the crystal grain (which would comprise ferrite and bainite crystal grains) is 5 or less [Abstract], which meets the claimed ferrite and bainite aspect ratios of 3.0 or higher.
With regard to the new limitation of “a yield ratio of the high-strength thin steel sheet is 0.93 or more”, Atsushi teaches the following yield strengths, tensile strengths, and yield ratio values (yield ratio calculated by the examiner) from Tables 9-11 of Atsushi (bolded examples are within the applicant’s yield strength range of 0.93 or more):

YP (MPa)
TS (MPa)
Yield ratio (calculated)
A-1
540
616
0.877
A-2
550
604
0.911
A-3
559
625
0.894
A-4
560
627
0.893
A-5
583
631
0.924
A-6
560
585
0.957
B-1
503
601
0.837
B-2
522
610
0.856
B-3
502
587
0.855
B-4
498
570
0.874
B-5
525
605
0.868
C-1
555
636
0.873
C-2
523
626
0.835
C-3
548
620
0.884
C-4
512
555
0.923
C-5
579
660
0.877


Steel No.
YP (MPa)
TS (MPa)
Yield ratio (calculated)
D-1
523
626
0.835
D-2
514
592
0.868
E-1
495
595
0.832
E-2
516
608
0.849
F-1
600
689
0.871
F-2
499
584
0.854
G-1
603
680
0.887
G-2
603
623
0.968
H-1
557
624
0.893
H-2
560
630
0.889
I-1
601
699
0.860
I-2
545
580
0.940


Steel No.
YP (MPa)
TS (MPa)
Yield ratio (calculated)
J-1
630
735
0.857
J-2
620
654
0.948
K-1
705
781
0.903

710
804
0.883
L-1
712
792
0.899
L-2
720
803
0.897
M-1
660
720
0.917
N-1
583
643
0.907
O-1
596
687
0.868
P-1
653
700
0.933
Q-1
728
795
0.916
R-1
650
804
0.808
S-1
509
583
0.873


	With regard to Steel I-2, not only is the composition within the claimed range, but also, the yield ratio is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claims 3-4:
	Atsushi teaches hot-dip galvanizing the steel in a galvanizing bath to galvanize the surface of the steel sheet [0015], which meets the claimed “coated layer on a steel sheet surface”, because galvanization is a process of applying a coating/layer of zinc on steel.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga et al. (JP 4436275 B2; Espacenet English machine translation cited; of record).
Regarding claims 1-2:
Yoshinaga teaches a hot dip galvanized steel sheet [Abstract] with the following overlapping composition:

Instant claim 1
Yoshinaga
[0009]
C (amended)
0.05-0.25
0.028-0.044
Si
0.5-2.0
<0.8
Mn
0.1-2.0
1.9-2.3
P
0-0.05
0.001-0.035
S
0-0.03
0.0001-0.013
Al
0-0.10
0-0.1
N
0-0.010
0.0001-0.008
Fe
Balance
Balance
Ti (claim 2)
0.01-1.0
0.012-0.029


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With regard to the C content, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
	The steel sheets are rolled to a thickness of 1.2 mm [0071], which meets the claimed thickness of 2.0 mm or less.
	Yoshinaga teaches that the phases may mainly be composed of ferrite and bainite [0042]; bainite or bainitic ferrite is preferable as the main phase, and that the area ratio of the main phase is present in an amount of preferably 10% or more [0043]; because bainite or bainitic ferrite are present as the main phase, and ferrite may also be present, it would prima facie be expected that ferrite may be present as the balance of the microstructural phase. Thus, it would prima facie be expected that bainite or bainitic ferrite, and ferrite, would both be present, in a total amount of up to 100%, which overlaps with the claimed 90% or more or ferrite and bainite in total. 

With regard to the new yield ratio limitation of 0.93 or more, it is prima facie expected for the alloys of Yoshinaga to overlap with the claimed ranges, in view of the substantially similar composition. Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
	Regarding claims 3-4:
Yoshinaga teaches hot-dip galvanizing the steel sheet in a galvanizing bath [0065-0066], which meets the claimed “coated layer on a steel sheet surface”, because galvanization is a process of applying a coating/layer of zinc on steel.
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive.
The applicant’s statement that “The high yield ratio of the claimed invention is important[…]” (see fourth-from-last paragraph on page 6 of arguments) is not found persuasive because the statement does not demonstrate that the applicant’s invention or data achieves unexpected results and/or criticality of the claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738